Case: 13-10346      Document: 00512722696         Page: 1    Date Filed: 08/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                                 August 5, 2014
                                    No. 13-10346
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HOMERO MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-209-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Homero Martinez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
       Martinez has filed a pro se response, which includes a motion for leave
to proceed pro se on appeal (or to allow him to proceed with retained counsel)
and to strike counsel’s Anders brief. To the extent he seeks leave to proceed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10346    Document: 00512722696     Page: 2   Date Filed: 08/05/2014


                                 No. 13-10346

with retained counsel, a judge of this court has previously denied a similar
motion to substitute retained counsel. See United States v. Martinez, No. 13-
10346 (5th Cir. Mar. 26, 2014). We now DENY his motions for leave to
proceed pro se and to strike counsel’s Anders brief as untimely filed. See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      In his response, Martinez argues that he received ineffective assistance
of counsel at sentencing. The record is not sufficiently developed to allow us to
make a fair evaluation of Martinez’s claim of ineffective assistance; we
therefore decline to consider the claim without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014), petition for cert.
filed (June 4, 2014) (No. 13-10484).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as the remainder of Martinez’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2